SUPPLEMENT DATED MAY 1, 2015 TO PROSPECTUS DATED DECEMBER 31, 2003 FOR KEYPORT ADVISOR CHARTER ISSUED BY DELAWARE LIFE INSURANCE COMPANY KEYPORT VARIABLE ACCOUNT A This supplement contains information regarding changes to investment options that are available under your Contract. Effective immediately, the names of the following investment options have changed: Old Name New Name AllianceBernstein Global Thematic Growth Portfolio AB Global Thematic Growth Portfolio AllianceBernstein Intermediate Bond Portfolio AB Intermediate Bond Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Advisor Charter (US)5/2015
